
	

114 HRES 563 IH: Expressing the sense of the House of Representatives that the United States and the Republic of Belarus should establish full diplomatic relations.
U.S. House of Representatives
2015-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 563
		IN THE HOUSE OF REPRESENTATIVES
		
			December 10, 2015
			Mr. Rohrabacher (for himself, Mr. Meeks, and Mr. Cohen) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Expressing the sense of the House of Representatives that the United States and the Republic of
			 Belarus should establish full diplomatic relations.
	
	
 Whereas the Republic of Belarus released all of its political prisoners on August 22, 2015, which resulted in a temporary lifting of sanctions by both the European Union and the United States;
 Whereas Belarus has played a constructive role by hosting talks which have resulted in a cease fire agreement in eastern Ukraine;
 Whereas the Organization for Security and Cooperation in Europe (OSCE) election observation team tasked with monitoring the Republic of Belarus’ October 15, 2015, elections noted progress in their democratic development;
 Whereas the United States Department of State has been engaged with Belarus in developing democratic institutions and a functioning civil society;
 Whereas the United States recognizes the Republic of Belarus’ role in and encourages deeper cooperation with a variety of international organizations, including the United Nations, the Euro-Atlantic Partnership Council, OSCE, the International Monetary Fund, and the World Bank;
 Whereas the United States is committed to developing a positive diplomatic relationship with the Republic of Belarus and its citizens; and
 Whereas the United States welcomes the improved conduct of the October national elections including the presence of international election observers such as OSCE and encourages Belarus to advance towards a more open government that increasingly responds to the will of its people: Now, therefore, be it
	
 That it is the sense of the House of Representatives that United States and the Republic of Belarus should allow the number of diplomatic staff in both the embassies in Minsk and Washington, DC, to increase to more appropriate levels for the necessary conduct of diplomatic relations, including the exchanging of ambassadors and full diplomatic relations.
		
